434 F.2d 1052
John C. THOMAS, Appellant,v.William W. CONSODINE, J.C.C. T/A, Thomas C. D'Avella, Esq., and Martha C. Belle, Esq.
No. 18900.
United States Court of Appeals, Third Circuit.
Submitted December 8, 1970.
Decided December 11, 1970.

Appeal from the United States District Court for the District of New Jersey; Anthony T. Augelli, Judge.
John C. Thomas, pro se.
Stephen Skillman, Asst. Atty. Gen., Trenton, N. J., (Malcolm S. Zlotkin, Deputy Atty. Gen., George F. Kugler, Jr., Atty. Gen. of New Jersey, Trenton, N. J., on the brief), for appellee.
Before ALDISERT, ADAMS and ROSENN, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
After a careful review of the record and careful consideration of the parties' briefs, we cannot subscribe to appellants' contentions. The judgment will therefore be affirmed.